Citation Nr: 0217028	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-05 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from May 1948 to January 
1950, and from October 1950 until June 1970.  Requests to 
verify prisoner of war status were negative.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a September 2001 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefit sought on appeal.

The Board notes that the medical evidence shows that the 
veteran's smoking was a contributory cause of his fatal 
cardiac arrest.  Effective for claims filed on or after June 
9, 1998, legislation effectively prohibits service 
connection of death or disability on the basis that such 
resulted from disease or injury attributable to the use of 
tobacco products during a veteran's period of active 
service.  See 38 U.S.C.A. § 1103 (West Supp. 2002).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  Personnel records do not indicate that the veteran was a 
Prisoner of War.

3.  The veteran died on March [redacted], 1992; the certificate of 
death noted the immediate cause of death to be cardiac 
arrest due to ischemic cardiomyopathy as a consequence of 
arteriosclerotic heart disease.  Other significant 
conditions contributing to death but not related to the 
above causes were hypertension, tobacco use and use of a 
pacemaker.

4.  At the time of death, service connection was in effect 
for residuals, burn scars of both feet, and also for status 
post hemorrhoidectomy and fistulectomy, both rated as 
noncompensable from March 1987.

5.  There is no competent medical evidence of record 
demonstrating a causal link between the veteran's fatal 
cardiac disease and his active service or service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 1110, 1131, 5103, 5103A (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has 
enhanced its duty to assist an appellant in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that was effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Accordingly, in general where 
the record demonstrates that the statutory mandates have 
been satisfied, the regulatory provisions likewise are 
satisfied.

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to 
notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See 
also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as 
well as to any claim filed before that date but not decided 
by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  For purposes 
of this determination, the Board will assume that the VCAA 
is applicable to claims or appeals pending on the date of 
enactment of the VCAA.

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the 
issue on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 
38 C.F.R. § 3.159.

Duty to Notify

On receipt of a claim for benefits VA will notify the 
veteran of the evidence that is necessary to substantiate 
the claim.  VA will also inform the veteran which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In the present case, an April 2002 statement of the case 
apprised the veteran of VA's duty to notify and assist under 
the VCAA.  That document specifically discussed the division 
of responsibilities between VA and a claimant in obtaining 
evidence, as set forth in 38 C.F.R. § 3.159.  Additionally, 
the April 2002 statement of the case informed the appellant 
of the evidence necessary to substantiate a claim of 
entitlement to service connection, including as for the 
cause of death, the reasons and bases for the decision, as 
well as the applicable law.

Based on the above, the Board finds that the requirements 
under the VCAA with respect to the duty to notify have been 
satisfied in this case and that no further notice is 
required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

In the present case, the RO afforded the appellant an 
opportunity for a hearing before a Decision Review Officer 
(DRO).  A January 2002 letter stated that the appellant had 
60 days to select that course of action.  The appellant did 
not respond.  In addition to offering the DRO hearing, other 
action was taken to assist the appellant in the development 
of her claim.  For example, in February 2002, a records 
request was sent to the National Personnel Records Center in 
an effort to locate morning reports from October to December 
1951.  A search was conducted and no entries pertaining to 
the veteran were found.  

The appellant submitted the veteran's Form DA-20, showing 
the veteran's duty assignments during service.  Other 
evidence of record includes VA treatment and hospitalization 
reports dated October 1982 and May 1984.  A report of VA 
examination dated August 1987 is also associated with the 
claims file.  Further, a Certificate of Death is of record.  

The appellant asserts that the veteran was a Prisoner of War 
(POW).  A letter from the veteran himself, undated but 
received by the RO in May 2002, also claimed POW status.  
Although no evidence of record confirms that contention, 
there is no deficiency under the VCAA.  Adequate measures 
were undertaken to establish POW status.  The veteran's 
personnel records are present and do not indicate that he 
was a POW.  As previously noted, the morning report request 
conducted in February 2002 yielded a negative response.  
Given that appropriate efforts have been exerted in an 
attempt to verify the appellant's claim with respect to the 
veteran's POW status, further development would not avail 
the appellant or aid the Board's inquiry, and would only 
serve to unnecessarily delay a decision.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  Thus, 
this case is ready for appellate review.

Relevant law and regulations

Service connection, in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  
Additionally, service connection shall be established for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Certain chronic disabilities, such as cardiovascular disease 
and valvular heart disease, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year from the date of separation from service. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Service connection for the cause of death

The death of a veteran will be considered as having been due 
to a service connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312(a).  A service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other 
conditions, was the immediate or underlying cause of death 
or was etiologically related thereto.  38 C.F.R. § 3.312(b).  
A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id.  Medical evidence is required to establish 
a causal connection between service or a disability of 
service origin and the veteran's death.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993). 

Factual background

The veteran's service medical records are negative for any 
complaints or treatment regarding a cardiovascular 
condition.  Examinations in January 1950, April 1950, 
September 1950, April 1958, June 1959, May 1961, June 1964, 
May 1965, January 1967, May 1969 and February 1970 failed to 
show any cardiovascular abnormalities.  Reports of medical 
history repeatedly denied symptomatology such as chest pains 
and palpitations.  In-service treatment included care for 
burns of both feet and for a hemorrhoid condition.  

According to his military personnel records, the veteran's 
principal duties in service included that of military 
policeman, intelligence assistant, canvas and leather 
repairman, intelligence analyst, accident investigator, 
recruiting sergeant and career counselor.  No POW status was 
noted in any of his military personnel records.  The veteran 
retired from service in June 1970.

Following service, the veteran first received treatment for 
a cardiovascular condition in October 1982.  The clinical 
record noted that on October 18, 1982, the veteran had 
suffered an acute anterior myocardial infarction complicated 
by complete heart block and right bundle branch block.  The 
report indicated that pacemaker placement was planned.  The 
diagnoses included arteriosclerotic cardiovascular disease 
complicated by congestive heart failure.

In May 1984, the veteran was admitted at a VA hospital for 
elective cardiac catheterization.  It was noted as medical 
history that the veteran had undergone permanent pacemaker 
placement in October 1982.  It was reported that ten months 
earlier, the veteran had begun experiencing dyspnea on 
exertion and shortness of breath.  The final diagnoses 
included atherosclerotic heart disease, stable angina, and 
left ventricle dysfunction.  

The veteran was examined by VA in August 1987.  His chief 
problem was cardiac disease.  The veteran stated that he had 
had an onset of chest pains in the 1960s but was not 
diagnosed with heart disease until October 1982.  The 
veteran reported that, since that time, he had been 
hospitalized several times for recurrent chest pains, with a 
diagnosis of angina syndrome.  Following objective 
examination, the veteran was diagnosed with arteriosclerotic 
heart disease with coronary artery disease, postoperative 
heart block with pacemaker, and angina pectoris.  

On March [redacted], 1992, the veteran died.  His Certificate of 
Death cited the immediate cause of death as cardiac arrest, 
due to ischemic cardiomyopathy, as a consequence of 
arteriosclerotic heart disease.  Other significant 
conditions contributing to death but not related to the 
above causes were hypertension, tobacco use and use of a 
pacemaker.  

Analysis

At the outset, the Board notes that direct service 
connection for the veteran's fatal heart disease is not for 
application because the record does not contain competent 
(clinical) evidence which demonstrates that the veteran 
incurred that condition during service, within the 
applicable presumptive period of one year for such chronic 
disease, nor that the fatal atherosclerotic heart disease 
was etiologically linked to service.  Moreover, as the 
evidence of record fails to establish the veteran's status 
as a POW, presumptive service connection under 38 C.F.R. 
§ 3.309(c) is precluded.

As stated previously, a grant of service connection for the 
death of a veteran is warranted where the evidence 
establishes that a service-connected disability was either 
the principal or a contributory cause of death.  Here, at 
the time of his death, the veteran was service-connected for 
residuals of burn scars of both feet, and also for status 
post hemorrhoidectomy and fistulectomy.  The medical 
evidence contains no opinion stating that it was at least as 
likely as not that these service-connected conditions were 
the principal or contributory cause of the veteran's fatal 
cardiac arrest.  Given the absence of such evidence, service 
connection for the cause of the veteran's death is not 
warranted here.  

In conclusion, the evidence of record does not show a 
relationship between the veteran's life-ending heart disease 
and his duties in service or any service-connected 
disability.  Thus the appellant's entitlement to service 
connection for the cause of the veteran's death is 
precluded.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

